UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA )
Vv. Case No. 4:20CR , 3 / AGF
CHRISTEN SCHULTE, )
Defendant.
NOTICE OF CONSENT TO

CERTAIN CRIMINAL PROCEEDINGS BY VIDEO CONFERENCING

With the consent of Defendant after conferring with counsel, the Court is authorized to
conduct certain criminal proceedings by video conferencing. See In re The National Emergency
Declared on March 13, 2020, Case No. 8:20-mc-25, Administrative Order at Doc. | (Mar, 29,
2020) (implementing the Coronavirus Aid, Relief, and Economic Security Act, H.R. 748 (the
CARES Act), and the March 27, 2020 action by the Judicial Conference of the United States, by
authorizing judges to conduct certain specified proceedings by video conferencing if the
defendant consents after conferring with counsel).

Counsel for Defendant, after conferring with Defendant, hereby notifies the Court of
Defendant’s informed consent to conducting the following criminal proceedings by video
conferencing and waiver of Defendant’s in-person attendance at same:

|. an initial appearance under Rule 5, Federal Rules of Criminal Procedure;

2. any preliminary hearing required by Rule 5.1, Federal Rules of Criminal Procedure;

3, an arraignment under Rule 10, Federal Rules of Criminal Procedure; and

4. adetention hearing under 18 U.S.C. § 3142(f).

By: Wack Nendlersen

Counsel for Defendant

 

Dated this 30 day of July , 2020.

 
